United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.F., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-427
Issued: November 25, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 13, 2013 appellant, through counsel, timely appealed a November 1, 2013
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the schedule award appeal.2
ISSUE
The issue is whether appellant has a ratable impairment of the upper or lower extremities
due to his employment-related cervical and lumbar conditions.

1
2

5 U.S.C. § 8101 et seq.

The record on appeal contains evidence received after OWCP issued its November 1, 2013 decision. The Board
is precluded from considering evidence that was not in the case record at the time OWCP rendered its final decision.
20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
Appellant, a 45-year-old claims representative, has an accepted claim for dislocation of
cervical and lumbar vertebrae, which occurred on November 28, 2005 when he slipped and fell
on a wet marble floor. He was treated by Dr. Lena Kart, a chiropractor, for intermittent
disability. Appellant was also treated by Dr. Kamal Kabakibou, a specialist in pain management,
for complaints of low back pain. Dr. Kabakibou noted that magnetic resonance imaging (MRI)
scan testing of the lumbar region did not show any herniated disc disease. He recommended
continued adjustive treatment by Dr. Kart and released appellant back to work at full duty as of
February 6, 2006.
In March 2007, appellant was seen by Dr. Kabakibou and prescribed physical therapy.
On April 27, 2007 Dr. Kabakibou noted that appellant had low back and myofascial pain with
mid back pain of uncertain etiology. He noted that appellant underwent diagnostic testing of the
disc and nerves which revealed no degeneration or dislocation. Appellant received physical
therapy and returned to work at modified duty, receiving compensation for intermittent
disability.3
On November 14, 2012 appellant filed a claim for a schedule award (Form CA-7).
On December 6, 2012 OWCP referred appellant to Dr. Raju M. Vanapalli, a Boardcertified orthopedic surgeon, for a second opinion examination. On January 8, 2013
Dr. Vanapalli reviewed appellant’s history of injury and medical treatment. He noted that the
primary complaint was of lower back and left hip pain, aggravated by sitting. Appellant rated his
pain as 4 on a scale of 1 to 10. Dr. Vanapalli reported that appellant was currently working his
regular job without restrictions. Physical examination of the cervical spine revealed no
deformity or tenderness and there was no radiating pain to the upper extremities. Dr. Vanapalli
also noted full range of motion in the cervical spine. Examination of the upper extremities
revealed good motor power. Also, sensation was intact in all dermatomes. Upper extremity
reflexes were 2+ bilaterally throughout all muscle groups (biceps, triceps and brachioradialis).
Examination of the dorsal lumbar and lumbosacral spines revealed no deformity. Appellant’s
pain was mostly over the left gluteal region and more specifically the trochanteric area.
Dr. Vanapalli noted tenderness in the area on deep palpation. He further noted that the pain did
not radiate into the lower extremities past the trochanteric region. Neurological examination of
the lower extremities was within normal limits. There was no sphincter dysfunction and pedal
pulses were 2+.
Dr. Vanapalli did not conduct any diagnostic tests because he did not believe it necessary.
His impression was low back pain and left gluteal region pain. Dr. Vanapalli found that
appellant currently had no dislocations of any cervical or lumbar vertebrae and that the accepted
conditions had resolved without residuals. Appellant continued to experience pain in the left
trochanteric region, which worsened with prolonged sitting. Dr. Vanapalli noted that appellant
had returned to his date-of-injury job without restrictions. He found that appellant had reached
3

A November 23, 2010 MRI scan of the lumbar spine revealed the vertebral body heights were well-maintained
and alignment was appropriate with no subluxation evident. There was mild facet arthropathy at L4-5 and L5-S1,
with a minor bulge versus protrusion at L5-S1.

2

maximum medical improvement and there was no permanent partial impairment as his
symptoms had resolved.
By decision dated April 5, 2013, OWCP denied appellant’s claim for a schedule award
based on Dr. Vanapalli’s January 8, 2013 opinion.
Appellant requested a hearing, which was held on August 13, 2013.
OWCP received treatment records dated April 15 to October 13, 2013 from
Dr. Kabakibou. Appellant was seen for a lumbar sprain and strain and lumbosacral spondylosis;
however, Dr. Kabakibou did not address permanent impairment or provide an impairment rating.
In a decision dated November 1, 2013, an OWCP hearing representative affirmed
OWCP’s April 5, 2013 decision. She found that the weight of medical opinion was represented
by Dr. Vanapalli and did not establish any permanent impairment to appellant’s extremities
based on his cervical or lumbar conditions.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.4 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) as the appropriate standard for
evaluating schedule losses.5 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).6
No schedule award is payable for a member, function or organ of the body that is not
specified in FECA or in the implementing regulations.7 The list of schedule members includes
the eye, arm, hand, fingers, leg, foot, and toes.8 Additionally, FECA specifically provides for
compensation for loss of hearing and loss of vision.9 By authority granted under FECA, the

4

For a total or 100 percent loss of use of a leg, an employee shall receive 288 weeks’ compensation. 5 U.S.C.
§ 8107(c)(2) and for total loss of use of an arm, an employee shall receive 312 weeks’ compensation. Id. at
§ 8107(c)(1).
5

20 C.F.R. § 10.404.

6

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.6a (February 2013).
7

W.C., 59 ECAB 372, 374-75 (2008); Anna V. Burke, 57 ECAB 521, 523-24 (2006).

8

5 U.S.C. § 8107(c).

9

Id.

3

Secretary of Labor expanded the list of schedule members to include the breast, kidney, larynx,
lung, penis, testicle, tongue, ovary, uterus/cervix, and vulva/vagina and skin.10
Neither FECA nor the regulations provide for the payment of a schedule award for the
permanent loss of use of the back, spine or the body as a whole.11 A schedule award is
permissible where an employment-related spinal condition affects the upper or lower
extremities.12 The sixth edition of the A.M.A., Guides provides a specific methodology for
rating spinal nerve extremity impairment.13 It was designed for situations where a particular
jurisdiction, such as FECA, mandated ratings for extremities and precluded ratings for the spine.
FECA-approved methodology is premised on evidence of radiculopathy affecting the upper or
lower extremities. The appropriate tables for rating spinal nerve extremity impairment are
incorporated in FECA procedure manual.14
ANALYSIS
Appellant’s claim was accepted by OWCP for dislocation of cervical and lumbar
vertebrae. He claimed a schedule award under FECA.15 Dr. Kabakibou, appellant’s attending
pain management specialist, did not provide an impairment rating with respect to his cervical or
low back conditions. He did not address permanent impairment or state whether appellant was at
maximum medical improvement. OWCP, therefore, referred appellant to Dr. Vanapalli for
further evaluation regarding his claim for a schedule award.
Dr. Vanapalli examined appellant on January 8, 2013. He provided an accurate review of
the accepted employment injury, statement of accepted facts and the accepted dislocations of
lumbar and cervical vertebrae. Dr. Vanapalli noted appellant’s chief complaint of low back and
left hip pain, aggravated by sitting. On examination of the cervical spine, he found no deformity,
tenderness or radiating pain into the upper extremities. There was a full range of motion of the
cervical spine. The upper extremities and shoulders showed good power present, sensations in
all dermatomes and equal reflexes of the biceps, triceps and brachioradialis. The lumbar spine
showed no deformity. Appellant complained of pain over the trochanteric area on deep
palpation, but it did not radiate into the lower extremities past this region. Neurological
examination of the lower extremities was within normal limits. Dr. Vanapalli noted that prior
MRI scan testing of appellant’s lumbar spine was normal after the injury, with evidence of a
bulging disc and facet joint arthrosis after November 20, 2010. He noted that the medical
records attributed appellant’s degenerative disease of the lumbar spine to obesity. Dr. Vanapalli
found that appellant was at maximum medical improvement with no permanent impairment to
10

Id. at § 8107(c)(22); 20 C.F.R. § 10.404(b).

11

Supra note 8; id. at § 10.404(a); see Jay K. Tomokiyo, 51 ECAB 361, 367 (2000).

12

Supra note 6 at Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.6a(3).

13

The methodology and applicable tables were initially published in The Guides Newsletter, Rating Spinal Nerve
Extremity Impairment Using the Sixth Edition (July/August 2009).
14

Supra note 6 at Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4.

15

20 C.F.R. § 10.115(f).

4

the upper or lower extremities based on the accepted conditions, which he noted had resolved.
He noted that appellant had resumed his regular employment with no restrictions.
The Board finds that the weight of medical opinion is represented by the
well-rationalized report of Dr. Vanapalli, the second opinion examiner, who reviewed an
accurate history of the employment injury and accepted conditions. Dr. Vanapalli reviewed the
treatment records and diagnostic tests obtained of the lumbar spine. He advised that appellant
complained of pain, primarily in the trochanteric region that was not radiating into the lower
extremities. Neurological examination was within normal limits. Dr. Vanapalli’s examination
found that appellant had no cervical complaints or radiculopathy from the cervical region into the
upper extremities. Based on his report, OWCP properly determined that appellant did not
establish permanent impairment to any extremity based on his accepted cervical or lumbar
conditions.
On appeal, counsel argued that FECA-approved methodology for rating spinal nerve
impairment to the extremities was “junk science.” The Board has previously considered this
contention.16 As noted, the Board has determined that OWCP properly exercised its authority
when implementing the current methodology for rating spinal nerve extremity impairment under
the A.M.A., Guides (6th ed. 2008).
CONCLUSION
The Board finds that appellant has not established that he sustained permanent
impairment of any extremity due to his accepted conditions.

16

See D.S., Docket No. 14-12 (issued March 18, 2014); D.S., Docket No. 13-2011 (issued February 18, 2014).

5

ORDER
IT IS HEREBY ORDERED THAT the November 1, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 25, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

